DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 27 September 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The objection to claim 5 is withdrawn in light of Applicant’s amendment. 
The rejection to claim 5 under 35 USC 112b is withdrawn in light of Applicant’s amendment. 
Applicant's arguments regarding the prior art filed 27 September 2022 have been fully considered but they are not persuasive. 
Applicant argues Takahashi’520 fails to disclose opposing directionality of coiling of the wire upon encountering a higher than threshold temperature. Applicant cites Takahashi’s Figures 16a, 16b as evidence. However, the rejection relied upon Figures 32a-33b to disclose this feature. 
Figures 32a-33b show a first coil 191 wound in a clockwise direction: 

    PNG
    media_image1.png
    107
    195
    media_image1.png
    Greyscale

Upon reaching bridging element 193, the winding of the second coil 192 is in the opposite, counter clockwise direction. Takahashi’s bridging element 193’s s-shape is similar to Applicant’s bridging element 4706, for example, which performs the same function. 
For these reasons, the rejections are maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-9, 13, 14, 16-21, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Patent Application 2010/0010520) in view of Mouw (US Patent 8,118,821). 
Claims 1, 13, 14, 16: Takahashi’520 teaches an anastomosis device (10k, Figures 32a, 32b, 33a, 33b) in the form of a wire (10). The wire has a first state comprising a substantially linear form (paragraph [0118] indicates the device 10k is inserted through a piercing tool 52. This is shown in Figure 1). The wire has a second state (Figures 32a-33b) in which the wire has a first and second loop (191, 192). 
	The first loop (191) is connected to the second loop (192) by a bridging segment/connecting segment (193) comprising a predefined length of the wire that enables the first loop to extend in a first direction and the second loop to extend in a second, opposite direction in the second state (Figures 32a-33b). 
Takahashi’508 fails to disclose a plurality of magnets positioned over the wire. 
	Like Takahashi’508, Mouw’821 teaches a device for compression anastomosis (column 1, lines 14-16). Mouw'821 teaches a loop (40) which includes a wire (42) that moves between a delivery configuration in a first state (Figures 4, 6) and a deployed configuration in a second state (Figures 3, 5). The wire passes through the lumen of a plurality of magnets (44) positioned coaxially over the wire. The magnets on the loop (40) are configured to not attract to each other (Figure 14) while the magnets are configured to be attracted to magnets in a second adjacent loop (40) which also comprises a wire (42) and a plurality of magnets (44) (column 6, lines 49 to column 7, line 30). Mouw'821 teaches the magnets aid in attracting the loops together in order to sandwich the tissue (14, 16) therebetween and cause necrosis of the tissue in anastomosis (column 6, lines 65-67). 
In light of this teaching, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Takahashi’508 with magnets extending over the wire, as taught by Mouw’821 because the technique for improving a particular class of devices (in this case, enhancing the force between compression members in an compression anastomosis procedure) was part of the ordinary capabilities of a person of ordinary skill in the art in view of the teaching by Mouw'831 of the use of magnets for improvement in other situations. 
Further regarding claim 1,Takahashi’520 states the use of shape memory materials that change shape when exposed to a temperature greater than a threshold value are known in the prior art (paragraph [0005] and the wire of Takahashi’508 can be made of a highly elastic metal wire (paragraph [0024]) which is well known to include shape memory alloys. However, Takahashi’508 fails to explicitly disclose the wire (10a) changes shape when exposed to a temperature greater than a threshold value. 
Like Takahashi’520, Mouw’821 teaches a device for compression anastomosis (column 1, lines 14-16). Mouw'821 teaches a loop (40) which includes a wire (42) that moves between a delivery configuration in a first state (Figures 4, 6) and a deployed configuration in a second state (Figures 3, 5). Mouw’821 states that this wire can be made of nitinol, a well-known superelastic shape memory alloy, so that the wire changes from the straight delivery configuration to the round deployed configuration when exposed to a temperature higher than a threshold value, such as body temperature (column 4, lines 3-30). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Takahashi’520 such that the wire transforms from the linear delivery configuration to a rounded deployed configuration using a shape memory alloy that changes shape above a threshold temperature, as taught by Mouw’821 because the use of shape memory alloys to induce shape changes on implantable devices is well known in the art, as taught by both Takahashi’520 and Mouw’821. 
	Claim 4: In the second state, Takahashi’520’s coil has at least four loops (see Figure 32b). 
Claim 6, 18: Mouw’821 teaches the transition temperature of the nitinol wire is above body temperature but below tissue harming temperature (column 4, lines 3-30). Human body temperature is well known to be 37 degrees Celsius. 
	Claim 7, 8: This is directed towards the intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	In this case, the device taught by Takahashi’520 in view of Mouw’821 is considered to be capable of extending between the gall bladder and small bowel of a patient because Takahashi’520 teaches deploying the device in the digestive system of a patient (Figure 7). 
	Claim 9, 17: Takahashi’520’s bridging segment (193) moves into an s-shape when the wire transitions from the first state to the second state (Figures 32a, 33a). For the shape memory features recited in claim 17, this is addressed in the rejection to claim 1 above. 
	Claim 21: Mouw’821 teaches providing the magnets with a PTFE coating (58) to protect the magnets from the corrosive effects of stomach acid (column 5, lines 7-12). 
	Claims 23, 24, 19, 20: In an alternate embodiment (Figure 26), Takahashi’520 teaches providing the connecting section/bridging segment with a stent (164) positioned thereover. The stent (164) has a lumen through which the bridging segment extends. The stent is expandable between a first collapsed state (i.e. within the delivery tool, as in Figure 1) and a second expanded state (in the delivered/deployed state). Takahashi’520 teaches the stent (164) is positioned over the bridging segment in order to make the diameter of this portion larger to prevent fluid from prematurely flowing between the connected body lumens (paragraph [0108], [0109]). 
It would have been obvious to one of ordinary skill in the art to modify Takahashi’520 device in Figures 32, 33 with a stent wrapped around the bridging segment, as in the embodiment of Figure 26, in order to provide the stated advantages. 
	Claim 2 (depends from claim 23): The bridging segment (193) of Takahashi’520 is not coiled (Figures 32b, 33a). 
Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi’520 in view of Mouw’821, as applied to claims 1 and 14, further in view of Ortiz et al. (US Patent Application 2005/0143763) and Kumar et al. (US Patent 5,925,043). 
	Claims 3, 22: Takahashi’520 fails to disclose the tip of the wire is a ceramic cautery tip. 
In Takahashi’520, the tip of the wire of the anastomosis device to not used to pierce adjacent body tissue. 
Like Takahashi’520, Ortiz’763 is directed towards a compression anastomosis method (abstract). Like Takahashi’520, Ortiz'763 delivers an anastomosis device in the form of a wire (16) formed of a shape memory alloy (paragraph [0029]) that moves between a straight, delivery configuration (Figure 4a) and a coiled configuration (Figures 4e) to compress tissue and perform an anastomosis. 
Ortiz’763 teaches the tip (90) of the wire (16) is pointed in order to pierce the tissue walls to deliver the anastomosis device (paragraph [0011], [0013], [0029]). Alternately, Ortiz’763, teaches it is known to use a grasper to create the holes in the tissue for delivery of the anastomosis device (paragraph [0038]). In light of these teachings, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention in the art to modify the method taught by Takahashi’520 such that the anastomosis device pierces adjacent body tissue using a tip of the device, as taught by Ortiz’763, because the substitution of one known delivery method (i.e. piercing tissue with a separate tool, such as Takahashi’520’s needle 11 or Ortiz’763 piercing element 22) for another (piercing tissue with the anastomosis wire itself, as taught by Ortiz’763) would have yielded predictable results to one of ordinary skill in the art. 
	The use of cautery to enhance cutting is old and well known in the art. For example, Kumar’043 teaches a cutting electrode (i.e. a cautery device) in order to effectively cut tissue while minimizing the amount of bleeding (column 1, lines 13-22). Kumar’043 further teaches providing the cutting tip with a ceramic coating in order to prevent tissue buildup on the cautery device (column 4, lines 32-38). This allows the temperature of the cutting surface to remain lower and reduce thermal damage to tissue (column 4, lines 64-68)
	In light of these teachings, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the wire taught by Takahashi’520 with a ceramic cautery tip, as taught by Ortiz’763 and Kumar’043,  because the use of a cutting wire was known (obviousness of Ortiz’763 established above) and providing a ceramic coating on such a tip is advantageous because it will reduce tissue buildup and consequently reduce the amount of thermal damage to tissue. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi’520 in view of Mouw’821, as applied to claim 1, further in view Matsunaga et al. (US Patent Application 2012/0215236). 
	Claim 5: Takahashi’520 teaches the coil has a tip that is configured to piece tissue (because it is formed of a metal wire that is long and thin). 
	Regarding the limitation “wherein the coil has a proximal end comprising a threaded connector”, the claim is being interpreted as further defining the coil itself as the threaded connector and does not specifically require the threaded connector is additional structure.  . Takahashi’520 teaches the proximal end of the coil is a threaded connector for coupling with a catheter (Figures 35 37 show the coil itself is threaded into the catheter via a connector 203). 
	Takahashi’520 fails to disclose the proximal and distal ends are pointed towards the center of the loop by 15-20 degrees. 
	Like Takahashi’520, Matsunaga’236 is directed towards a similar coiled device for bringing two tissue layers together (see Figure 17-19). 
Matsunaga’236 teaches curling both ends of the coil inward (see 3b and 6b in Figure 11) in order to prevent the ends from coming into contact with tissue in the deployed state (paragraph [0067]). Matsunaga’236 does not specifically teach the angle of the coil ends. However, MPEP 2144.04 IV (A) states “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, Matsunaga’236 teaches curling the ends of the coil inward at a small angle (see elements 3b and 6b in Figure 11) but does not disclose the specific angle. However, a coil having the precise angle claimed by Applicant and the angle shown by Matsunaga’236 would not perform differently from each other and therefore, in light of Gardner vs TEC cited above, the recitation of the specific angle is not considered to be patentably distinct from the prior art. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi’520 in view of Mouw’821, as applied to claims 1, further in view of
Sato et al. (US Patent Application 2008/0208214). 
Claim 10, 11: Takahashi’520 does not teach that the end of the loop not connected to the bridging segment is turned inwards towards the center of the loop. 
Sato’214 teaches a coiled anastomosis device (see Figures 2, 10) similar to the device taught by Takahashi’520. 
	Sato’214 teaches it is known to turn a free end of the coil inward towards a center of the loop (Figure 55; at element 122) in order to allow the device to be more easily grasped (paragraph [0133]). This could be done to either end of the Takahashi’520’s coil. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Takahashi’520 by turning the ends of the coil inward towards the center of the loop, as taught by Sato’214, in order to provide the stated advantages.  
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi’520 in view of Mouw’821, as applied to claims 1 and 14, further in view of Sato et al. (US Patent Application 2008/0051626)
	Takahashi’520 in view of Mouw’821 teach the limitations of claims 12, 15 but fail to disclose spacers between the magnets. 
	Mouw’821 teaches the device can include any means for maintaining the position of the magnets on the loop (column 2, lines 35-38) but fails to specifically disclose a spacer between the magnets. 
	Sato’626 teaches a plurality of magnets (492) on a elongate member (452). Sato’626 teaches providing non-magnetic spacers (498) between the magnets. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the device of Mouw’821 with spacers, as taught by Sato’626, because Mouw’821 states the device can use any means for maintaining the position of the magnets on the loop and Sato’626 teaches the silicone spacers are a mechanism for maintaining the position of the magnets. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        13 October 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771